DETAILED ACTION




Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Kim et al. (US 2019/0205593).

Regarding claims 1, 9 and 10
Bae et al. discloses the invention substantially as claimed, however does not specifically show the heat dissipation layer disposed between the display panel and the optical sensors, and having the heat dissipation layer  provided with an array of through holes, through which light passes and reaches an optical identification device in the optical sensor.  

Bae et al. however shows the display module, comprising: a display panel (117); an optical sensor (140) disposed on an opposite side of a light emitting side of the display panel (see for example Fig. 1); and a heat dissipation layer (119) disposed under the display panel (see for example Fig. 1).

Kim et al. teaches that it is known to have different placements of the heat dissipation layer under the display panel and including where it may be configured to cover the fingerprint sensor (140) (which include the optical sensor), that is the heat dissipation member may be configured to overlap with fingerprint sensor (taken to be disposed between the display panel and the optical sensor)  (not specifically shown in the figures however such arrangement is clearly described in para. 0229), and having the heat dissipation layer provided with an array of through holes, through which light 

	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Bae et al., such that the heat dissipation layer, inherently including holes, is placed between the display panel and the optical sensor, i.e. above and overlap the fingerprint sensor and below the display panel, as taught by Kim et al., in order to reduce the occurrence of a residual image due to temperature deviation due to the attachment of the fingerprint sensor, as suggested by Kim et al. in para. 0232.


	Regarding claim 2
	Bae et al. in combination with Kim et al. further shows, wherein the optical sensor is configured to identify a fingerprint (see for example Bae et al. Fingerprint sensor 140 and para. 0049).  


	Regarding claims 3, 11 and 17
	Bae et al. in combination with Kim et al. further shows, wherein the optical sensor (231) further comprises: an array of lenses (211) disposed on one side of the optical identification device close to the heat dissipation layer (see for example Figs. 1-3A), 

	Regarding claims 4, 12 and 18
	Bae et al. in combination with Kim et al. further shows, wherein an optical axis of the lens passes through a corresponding through hole (see for example Bae et al., Figs. 2 and 3A).  

	Regarding claim 5, 13 and 19
	Bae et al. in combination with Kim et al. further shows, wherein the optical axis of the lens coincides with a central axis of the corresponding through hole (see for example Bae et al., Figs. 2 and 3A).  

	Regarding claims 7 and 15
	Bae et al. in combination with Kim et al. further shows, wherein a material of the heat dissipation layer comprises a metal material (see for example Kim et al. para. 0420).  

	Regarding claims 8 and 16
	Bae et al. in combination with Kim et al. further shows, wherein the display panel is a flexible display panel (see for example Bae et al. para. 0107 and Kim et al. para. 0141, 0158 and 0457).


Allowable Subject Matter

Claims 6, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 14 and 20
The prior art of record taken alone or in combination does not teach or suggest the display module as recited in claim 1, the display panel as recited in claim 9, or the manufacturing method of a display module as recited in claim 10, having the further limitations as set forth in claims 6, 14 and 20.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae et al. (US 2020/0342202), Lee et al. (US 2019/0205603) and Ryu et al. (US 2019/0196641), all show a display device having a display panel and a heat dissipation 



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687